TURNAGE, Presiding Judge.
James Bell was convicted of burglary, second degree, and stealing, §§ 560.045, 560.110, and 560.156, RSMo 1969, and was sentenced to five years imprisonment for burglary and three years for stealing, with the sentences to run concurrently.
James Bell is the brother of Tessy Bell, the subject of State v. Tessy Bell, 607 S.W.2d 796 (Mo.App.1980), handed down concurrently herewith. James and Tessy were tried separately, but the evidence in both cases was nearly identical. The same neighbor who identified Tessy Bell identified James Bell as being involved in the burglary and stealing. James likewise testified he was home asleep when the crime occurred.
James Bell does not challenge the sufficiency of the evidence. He raises the identical claim of error in this court as asserted by Tessy Bell. The only attack on the instruction in the trial court was contained in the motion for new trial in the identical language to that employed in the motion for new trial filed by Tessy Bell.
For the reasons more fully stated in State v. Tessy Bell, supra, the judgment is affirmed.
All concur.